                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           Civil Action No. 4:21-CV-00052-FL
                                                )
RONNIE D. SUGGS,                                )
    Plaintiff,                                  )
                                                )
 v.                                             )
                                                )
 JOHN WOOD GROUP PLC                            )
     Defendants.                                )
                                                )
                                                )                  ORDER
RONNIE D. SUGGS,                                )
      Plaintiff,                                )
                                                )
                                                )
v.                                              )
                                                )
WOOD ENVIRONMENT AND                            )
INFRASTRUCTURE SOLUTION, INC.,                  )
      Defendant.                                )
                                                )


       This matter is before the Court on the Motion of Plaintiff, pursuant to Rule 21 of the

Federal Rules of Civil Procedure [D.E. 9], for an order adding John Wood Group PLC and Amec

Foster Wheeler Kamtech, Inc. as a party in this action, remove Wood Environment and

Infrastructure Solution, Inc. as a party, and allowing Plaintiff to file a Second Amended

Complaint.

       It appears to the Court that good cause has been shown, that diversity will not be affected

by the addition, and that no party, existing or added by this motion, shall be prejudiced by the

addition.

       In sum, the Court GRANTS Plaintiff’s Motion to Add Party [D.E. 9] and ORDERS that

John Wood PLC and Amec Foster Wheeler Kamtech, Inc. be added as a Defendant to this action

and that Wood Environment and Infrastructure Solution, Inc be removed from this action.
Plaintiff is ORDERED to file his Second Amended Complaint incorporating the additional

parties and removing Wood Environment and Infrastructure Solution Inc. as a party, within 5

days of the date of this Order.

       This the 2nd day of June, 2021


                                                  _______________________________
                                                  United States District Judge Presiding




                                              2
